DISSENTING OPINION
Donlon, Judge:
Few tariff issues are so controversial as that which calls for decision between conflicting claims as to whether two or more articles, imported together and with some more or less temporary attachment to each other, are to be classified as an entirety or as the separate articles which make up the alleged entirety.
On the facts of record before us, including exhibit 1 which is indeed a potent witness, being a specimen of the article at bar, I come to the conclusion that this is not an entirety for tariff purposes. I would affirm the collector’s classification as two separately enumerated tariff articles. In reaching this conclusion I am well aware that, as usual in entirety cases, there is no precedent squarely in point. This very article seems not to have been previously in litigation.
The rules for judicial guidance were well stated by the late Judge Mollison of this court in Donalds Ltd., Inc. v. United States, 32 Cust. Ct. 310, C.D. 1619. Discussing the question of entireties, Judge Mollison said:
At the risk of possible oversimplification of a doctrine, which by reason of complex fact situations has necessarily given rise to numerous fine legal distinctions, the gist of the decided cases, at least insofar as they are applicable to the situation before us, seems to be as follows: If what is imported as a unit is actually and commercially two or more individual entities which, even though imported joined or assembled together, nevertheless, retain their individual identities and are not subordinated to the identity of the combination, duties will be imposed upon the individual entities in the combination as though they had been imported separately. Conversely, if there are imported in one importation separate entities, which by their nature are obviously intended to be used as a unit, or to be joined together by mere assembly, and in such use or joining the individual identities of the separate entities are subordinated to the identity of the combined entity, duty will be imposed upon the entity they represent.
As is the case with every rule of classification, where long-continued administrative practice, established judicial construction, or manifest *65contrary legislative intent can be shown, the rule must yield. [Pp. 814,315.] ' ■
Exhibit 1 shows that the article at bar consists of a small artificial Christmas tree, about 2 inches in height-, which has its own stand or support, -and that this tree and its base rest on top of a foil wrapped chocolate confection. The tree and the confection are glued together, a juncture highly impermanent and obviously intended to be torn when the confection is detached to be eaten. The article is sold as a favor.
Is a “favor” a tariff entity, as my colleagues-appear to think ?
In this sense “favor” is defined as a “mark or token of favor; orig., a token of love, as a lady’s glove or ribbon; as, to wear -a lady’s favor at a tournament; now a token of any occasion, feast, etc.; as, a wedding favor; also, -an emblem of party advocacy. ‘Flung John of Brienne’s favor from his casque.’ Browning.” Webster’s New International Dictionary, 2d ed., 1956. [Emphasis copied.] •
A glove or ribbon is no less a glove or ribbon, for tariff purposes, because it is used as a favor. Nor, in my opinion, does a small artificial Christmas tree and a chocolate confection, sold as a “favor” for a “feast” or other occasion, take on a new identity for tariff purposes.
In a recent decision, E. M. Stevens Corp. v. United States, 56 Cust. Ct. 494, C.D. 2687, it was held that articles consisting of a heavy wire frame in a single piece wound around a brush, the back of which ends in a shoehorn which is .either attached to the brush by slotting or by a screw, are not classifiable as entireties, inasmuch as the brush and the shoehorn retain their separate identities and uses, neither is predominant over the other, nor are the brush and shoehorn merged into a new and different article.
I am of opinion that Pez Haas, I no. v. United States, 46 Cust. Ct. 290, Abstract 65026, which the majority have cited in their opinion, is not persuasive of what our decision should be on the facts here. There the facts were quite different. In my view the facts here are more nearly comparable to the situation in Stevens, supra. Indeed, the First Division, which decided both Stevens and Pez Haas, does not even mention the latter among the many cases cited in its unanimous opinion in the Stevens case.
Because the attachment between the two articles here is so patently temporary; because the nature of the confection in this “favor” is that it is intended to be consumed (ascandies in a “favor” container at one’s dinner place are); because the tree which remains after the confection has been eaten continues to be a usable and a complete article, like other trees which are imported without the confection; and because a favor, like a gift, is not of itself a tariff entity; I find that the tree and the chocolate confection of the imported article retain their individual identities and are not subordinated to the identity of the *66combination. I would, overrule the protest claim to nonenumerated entirety classification.